Case: 10-11140 Document: 00511459879 Page: 1 Date Filed: 04/28/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 28, 2011
                                     No. 10-11140
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

JAVIER ARINSON LANDAZURI,

                                                   Petitioner - Appellant

v.

KEITH E. HALL, Warden,

                                                   Respondent - Appellee


                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 6:10-CV-49


Before WIENER, BARKSDALE, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       In the United States District Court for the Western District of Louisiana,
Javier Arinson Landazuri, federal prisoner # 83145-079, pleaded guilty to
conspiracy to distribute cocaine base and was sentenced, inter alia, to 235
months’ imprisonment. Landazuri, however, filed the 28 U.S.C. § 2241 petition
at issue on this appeal in the Northern District of Texas. In it, he challenged his
sentence and conditions of confinement, claiming, inter alia, he should receive
a sentence reduction, pursuant to 18 U.S.C. § 3582(c)(2), based on the 2007

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-11140 Document: 00511459879 Page: 2 Date Filed: 04/28/2011

                                  No. 10-11140

Sentencing-Guidelines amendments for crack-cocaine offenses. See, e.g., United
States v. Doublin, 572 F.3d 235, 237 (5th Cir. 2009). In this pro se appeal,
Landazuri raises only his § 3582(c)(2) contention. Accordingly, he waives any
challenge to the district court’s denial of relief on his other claims. E.g., Hughes
v. Johnson, 191 F.3d 607, 612-13 (5th Cir. 1999).
      Regarding the § 3582(c) issue, the district court dismissed for lack of
jurisdiction because it was not the sentencing court. The dismissal of a § 2241
petition is reviewed de novo. E.g., Kinder v. Purdy, 222 F.3d 209, 212 (5th Cir.
2000) (holding § 2241 petition challenging manner in which prisoner’s sentence
was initially determined must either be dismissed or construed as 28 U.S.C.
§ 2255 motion, which must be filed in court in which prisoner was sentenced).
Because Landazuri did not file this challenge to his sentence in the court in
which he was sentenced, the district court ruled correctly that it lacked
jurisdiction to consider it. See, e.g., id. at 212; United States v. Meza, 620 F.3d
505, 507 (5th Cir. 2010). Furthermore, the district court in which Landazuri was
sentenced has previously denied his petition for sentence reduction pursuant to
§ 3582(c)(2).
      AFFIRMED.




                                         2